 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDL. C. Cassidy &Son, Inc.and Chauffeurs,Teamsters,Warehousemen and HelpersLocal Union No. 135,a/w International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpersof America. Case25-CA-5307October 19, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 25, 1973, Administrative Law Judge Ben-jamin K. Blackburn issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and briefs, and the General Counsel filedcross-exceptions and briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,L. C. Cassidy &Son, Inc.,Indianapolis,Indiana,its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.MEMBER KENNEDY,dissenting:I do not agree with my colleagues that Britton andMcQueen engaged in protected concerted activity. Inmy view their conduct constituted insubordination. Ifthey believed they were entitled to an hourly raterather than a piece rate, they should have proceededto perform the work in question and, in accordancewith past practice, submitted a claim for an hourlywage. I would dismiss the complaint in its entirety.DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thecharge in this case was filed on December 8, 1972.1 The1Dates are 1972 unless otherwise indicated.complaint was issued on January 30, 1973. The hearing washeld in Indianapolis, Indiana, on March 8 and 9 and April3 and 4, 1973. The complaint alleges Respondent violatedSection 8(a)(3) and (1) of the Act by discharging Cecil Brit-ton on or about December 4. The principal issue litigatedwas Respondent's motive for discharging Britton. For thereasons set forth below, I find that Respondent did notviolate Section 8(a)(3) but that it did violate Section 8(a)(1).Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, an Indiana corporation, is engaged in theinsulation business in Indianapolis, among other places.During the year prior to issuance of the complaint it grossedmore than $500,000 and received goods valued at more than$50,000 which were shipped directly to it in Indianapolis bysuppliers located outside the State of Indiana.IL THE UNFAIR LABOR PRACTICESA. Facts1.BackgroundCecil Britton was employed by Respondent as a battinsulation installer. In early 1972 Respondent's employeesembarked on an abortive effort to seek representation bythe Carpenters union. Britton was not the leader of themovement nor did he take a role more conspicuous than theother employees. The effort was dropped by the employeesafter a meeting with Donald Cassidy, Respondent's presi-dent, on March 20 at which Cassidy promised the employ-ees a raise and adjustment of some of their other grievances.At this meeting Britton was the first employee to speak upwhen Cassidy asked the men what was bothering them andcarried on a large part, although not all, of the employees'side of the dialogue that ensued.Respondent classifies its insulation installers as operatorsand helpers. Operators are paid piece rates. Helpers are paidby the hour. Helpers advance to operator status when theydevelop sufficient skill. Britton was originally hired in thesummer of 1970 as a helper. About 3 months later he waspromoted to operator. He went to jail in June 1971. Whenhe was released in September 1971 he returned to work. Hewas demoted to helper for a short time. However, for most,if not all, of 1972, and more importantly, on November 21,the last day he actually worked, he was an operator.Respondent, dispatches installers to jobs on trucks eachday. The amont of compensation which the men assignedto the truck earn on any particular day depends on howmuch insulation is installed from that truck. If an operatoris sent out by himself he receives all the money due for theinsulationinstalledfrom the truck according toRespondent's piece rate schedule. If the truck is manned by206 NLRB No. 52 L. C. CASSIDY & SONan operator and a helper, the helper's compensation figuredon an hourly basis is deducted and the operator gets thebalance. If two operators man the truck, they split the piecerate earnings 50-50.2. Britton and McQueen fail to workOn November 21 Cecil Britton was assigned to a truckwith Donald McQueen, another operator. Their assignmentsheet for the day listed three jobs, the first in Lebanon,Indiana. The Lebanon contract called for installation ofinsulation under the flooring and wrapping of pipes of anew house which was already occupied. The job was ofmore than routine interest to Respondent because the build-er with whom Respondent had contracted had complainedvociferously about Respondent's being more than a monthoverdue on its promised completion date.When Britton and McQueen arrived in Lebanon, theydiscovered that they would have to work in a crawl spaceunder the house in which their movements would be re-stricted. They concluded the job was so difficult that theywould be inadequately compensated if they did it at piecerates. They decided to call the office and ask to be put onan hourly rate before beginning the work. They acted pur-suant to a part of Respondent's system for compensatingoperators whereby Respondent sometimes gives them hour-lywages for nonproductive or semiproductive periodswhich are not the operators' fault. Most commonly, thispolicy is applied to travel time. In those, and similar, instan-ces, operators make a notation on their daily assignmentsheets that they are requesting hourly wages for so manyminutes or hours when they turn the sheets in at the end ofthe day, and Respondent subsequently allows or disallowsthe claim.On occasion,a determination is made by Respon-dent before installers are sent out that a particular job is sodifficult compensation at piece rates would be unfair. Inthat case, a notation that hourly compensation at piece ratesmade on the assignment sheet before the installers leave forthe job. No situation ever arose prior to November 21 simi-lar to what happened with Britton and McQueen that day,i.e., operators dispatched to a job at piece rates who decidedafter they arrived they wanted Respondent to agree to hour-ly wages before they would begin to do the work.Britton made the call to the office. He spoke to DavidLeaman, Respondent's dispatcher. He explained the situa-tion to Leaman.He asked Leamanto putMcQueen andhimself on hourly compensation. Leaman said that RobertCassidy,Respondent's vice president and the official whowould have to approve the change, was not available. Lea-man told Britton he would check with Cassidy. He toldBritton to check with him later about the decision. He in-structed Britton, in the meantime, to pull off the Lebanonjobandgo on to his and McQueen's second assignment.Britton and McQueen did so.At about this time, Donald Cassidy happened to comeinto the dispatcher's office. Leaman told him that McQueenand Britton had refused to do the Lebanon job for piecerates and were demandingto be put on hourly. Cassidyrelayed this information to his brother, Robert. One ofRespondent's field supervisors,Robert Hoag,was sent toinspect the Lebanon job. He reported by radio that the job487was not difficult enough'to justify hourly wages. He wasinstructed to bring Britton and McQueen back to the shop.However, he was unable to locate them. On the basis of thisinformation and after discussions among Leaman and theCassidys, Robert Cassidy, the official with immediate res-ponsibility for such things as hiring, firing, and discipliningemployees, decided to suspend Britton and McQueen for 3days for insubordination.In the meantime, Britton and McQueen were unable tofind their second assignment because the map with whichthey had been provided was faulty. After wandering aroundfor several hours, they returned to the office on their ownvolition without first calling in to see whether a decision hadbeen reached on the Lebanon job. They arrived sometimebetween 12:30 and 1 p.m. They clocked out and left for theday after a few harsh words with Leaman, principally aboutthe faulty map. After they had gone, Robert Cassidyreached his decision to discipline them. He told Leaman tolay them off the next morning until Monday, November 27.When Britton and McQueen arrived for work on Wed-nesday morning, November 22, they found no daily worksheet prepared for them and their timecards gone from therack.When they asked why, Fred Hackett, Respondent'schief field supervisor, told them they would have to wait forLeaman to arrive. He told Britton he was not sure but hethought the trouble was due to the fact he and McQueenhad done no work the day before. When Leaman arrived at7:30 a.m., he told Britton and McQueen they were laid offuntilMonday on Robert Cassidy's orders. When they askedwhy, he told them they would have to ask Cassidy. Brittonand McQueen left without seeing Cassidy. Later that morn-ing,McQueen contacted Cassidy by telephone. (I do notcredit Britton's testimony that he and McQueen had a face-to-face confrontation with Cassidy that morning. NeitherMcQueen nor Cassidy testified to any such incident.) Cassi-dy told McQueen he and Britton had been laid off becausethey had refused to-do the Lebanon job and Cassidy wasangry because their truck had not made any money the daybefore.3.Britton and McQueen engage in union activitiesWhen Britton returned home on the morning of Novem-ber 22,he too tried to reach Robert Cassidy by telephonebut without success. He next telephoned the office of theCharging Party and spoke to an organizer.After Brittonexplained what had happened, the organizer agreed to cometo Britton's home.Button then telephoned McQueen anddiscussed the situation. When McQueen said he was think-ing of quitting,Britton told McQueen that he had contactedthe Teamsters and asked McQueen if he would not rathertalk to the union man first. McQueen agreed.When two ofthe Charging Party's organizers arrived at his home, Brittontold them McQueen also wanted to talk to them. The organ-izers and Britton picked up McQueen at his home. Theorganizers then took Britton and McQueen to lunch. Dur-ing the lunch,the organizers explained the techniques oforganizing to Britton and McQueen.Theyhad Britton andMcQueen sign authorization cards.Theygave Britton andMcQueen blank authorization cards to be distributedamong Respondent's other employees.When the organizers 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the two installers parted, the organizers carried withthem Britton's and McQueen's signed authorization cards;Britton and McQueen each carried with them a number ofblank cards.When Britton returned home, he put the cards in hispossession on top of his refrigerator and did not touch themthereafter.McQueen returned to work on Monday, Novem-ber 27, when his 3-day layoff was up. He began solicitingother employees to sign up with the Charging Party. A totalof 18 or 19 cards were executed by Respondent's employees.All but three were obtained by McQueen himself. One wasobtained by an employee who is not named in the record.Two were obtained by Britton from employees to whomMcQueen had given a blank card. Britton visited the homesof two such employees during the week of November 27. Heurged them to sign the cards they had. They did so and gavethe executed cards to Britton. Britton gave them to anotheremployee, who gave them to McQueen, who turned them into the Charging Party. In addition, Britton attended twounion meetings between November 22 and December 4.Using the cards obtained in this manner as its showing ofinterest, the Charging Party filed a petition for an electionamong a unit of Respondent's Indianapolis employees onDecember 6 in Case 25-RC-5216. A hearing was held onJanuary 24,1973. The Regional Director issued his Decisionand Direction of Election on February 12, 1973. Since theCharging Party had, on December 8, filed a request to pro-ceed despite its charge of unfair labor practices in this case,an election was held on March 12, 1973. The results wereindecisive. A ballot cast by Britton was among the 9 chal-lenged ballots which are determinative.4. Britton is dischargedBritton did not return to work on Monday, November 27.Instead, he telephoned Robert Cassidy and asked to bepermitted to take the week's vacation he had coming to him.Despite a rule that installers may not take their vacationsduring Respondent's busy season, which runs from Septem-ber through December, Cassidy reluctantly agreed.OnWednesday,November 29, Cassidy reviewedBritton's personnel file. He weighed Button's record of at-tendance and promptness, his production record, his atti-tude as exemplified by various incidents memorialized inthe file, the fact that he had been jailed for 3 months in 1971,and his and McQueen's refusal to do the Lebanon job onNovember 21. He decided to discharge Britton when Brit-ton returned to work at the end of his vacation. On Friday,December 1, he memorialized this decision in a memoran-dum to Button's file which reads: "Because of very poorattendance record, poor attitude [Cecil Britton's] employ-ment is terminated as of this date." He also instructed Lea-man to discharge Britton when he reported for work.Britton picked up his vacation paycheck on December 1.The record does not reveal whether Britton came in that daybefore or after Leaman received his instructions from Cassi-dy. In any event, Leaman did not tell Britton on December1 that Cassidy had decided to discharge him.Britton reported for work on the morning of Monday,December 4. Once again, there was no work assignment forhim and his timecard was not in the rack. While he waitedin the lobby adjacent to the, dispatcher's office for Leamanto arrive, he participated in a conversation among a groupof employees about the organizing campaign. McQueen wasalso present.McQueen asked an employee named HaroldShort to sign an authorization card. Short asked McQueento give him a card and let him take it home to read it beforehe signed. McQueen, suspicious of Short's motives, toldShort it would only take him a few seconds to read the card,understand it, and sign it. Britton broke in. He said to Short,"Look, why don't you go ahead and sign the card. If ev-erything goes well, then you will want to get on the band-wagon but you are not willing to help." Another employeesaid that a new employee named Staton had signed a card.Staton protested that he had not. Britton asked him whynot. Staton said because he did not want to lose his job. FredHackett was in the dispatcher's office during this conversa-tion. The dispatcher's office is separated from the lobby bya counter and glass partition in which there is a window.Hackett overheard the conversation.A few minutes later, Leaman arrived. Britton asked Lea-man where his timecard was as Leaman headed into hisoffice.Britton followed Leaman into the office. Leamansaid, "Britton, I am going to tell you like they told me to tellyou."Britton said, "They, who?"Leaman said, "Bob and Don."Britton said, "What did they tell you?"Leaman said, "They told me to tell you that whenyour vacation was up you were fired."Britton said, "For what?"Leaman said, "I don't know."Britton said, "Well, now, when is my vacation over?"Leaman said, "I don't know when your 'vacationstarted and I don't know when it ends."Once again, Britton left the office without speaking toeither of the Cassidys.-Britton contacted Robert Cassidy bytelephone about 10 days later. Britton's primary concern atthat time was a claim for money in lieu of some-unused sickleave he had coming to him when he was discharged. Cassi-dy said he had no money coming to him on that basis.Britton then asked why he had been discharged. Cassidyrefused to discuss the subject.B. Analysis and Conclusions1.Discharge for union activitiesThe General Counsel tried this case on the theory thatRespondent's ostensible reasons for discharging Brittonwere a pretext and that its real reason was its displeasurewith his union activities. This approach, of course, has im-plicit in it the threshold question of company knowledge ofBritton's union activities. Here, the General Counsel's theo-ry has three alternative prongs.The General Counsel's primary contention is that Re-spondent learned of Button's role in the Teamsters organiz-ing campaign when Fred Hackett overheard what Brittonsaid to Short and Staton on the morning of December 4 andonly then decided to discharge him. Britton testified that 40minutes elapsed between Britton's arrival in the office onDecember 4, when he discovered his timecard missing from L. C. CASSIDY &SON489the rack and Hackett told him to wait for Leaman, andLeaman's arrival. The General Counsel explains the ab-sence of the, timecard as indicating only that Respondentwanted to talk to Britton, not that the decision had alreadybeen made to discharge him. The General Counsel's expla-nation of the fact that, by Britton's own account of what,happened, Leaman discharged Britton by telling Britton hewas relayinga messagefrom the Cassidys before Leamantalked to Hackett is that there was ample time for communi-cation between any and all of the parties. However, there isno way to explain away the memorandum in Britton's per-sonnel file dated December 1 which records RobertCassidy's decision to discharge, Britton short of finding thatCassidy engaged in forgery after the events of December, 4.There is nothing in the record which would justify such aninference. I credit both the memorandum and RobertCassidy's uncorroborated testimony 2 that he reviewedBritton's file and made his decision on November 29. There-fore, I reject the General Counsel's first basis for contendingthat Respondent knew, at the time the decision to dischargewas made, of the union activities Britton engaged in afterhe was laid off on November 22 and before he was dis-charged on December 4.The General Counsel's first fallback position on companyknowledge is the small plant doctrine.Itwill not washeither.Respondent has some 30 to 35 employees in India-napolis. However, they do not work side by sidein a "smallplant." Rather, the only occasion they come together, andthat but fleetingly, is when they show up in the morning toget their assignments for the day.Theydo not,as a generalrule, come together at the end of the day, for there is nospecific time at which they quit working and return theirtrucks to the shop. Moreover, the activities Britton engagedin, once he had lunched with the union organizers on De-cember 4, were not so widespread or notorious that theywould fall within the rationale of the small plant doctrine.Cf.Santa Fe Drilling Company,180 NLRB 1049. Therefore,I reject the small plant doctrine as a basis for finding thatRespondent knew, at the time the decision to discharge wasmade, of the union activities Britton engaged in after he waslaid off and before he was discharged.The General Counsel's position of last resort on companyknowledge is that the union activities which Respondenthad knowledge of were those Britton engaged in early in1972 at the time of the abortive effort to bring the Carpen-ters union into Respondent's Indianapolis facility. Under2When the hearing opened on March 8,1973, the onlyallegation of a Sec.8(a)(1) violation in the complaint was the discharge of ButtonWhen thehearing resumedon April 3, 1973, aftera hiatus of more than 3 weeks, Igranted the General Counsel's motion to amend the complaint to allege thatRespondent violated Section 8(a)(1) whenRobert Cassidy,on or about Sep-tember 19,1972, threatened to close Respondent's Indianapolis facility. Insupport of this allegation,the General Counsel called Joseph Patchon. Pat-chon testified that,when he was hired in September,Robert Cassidytold himthe facility was nonunion and, "if the union gets in here we will close theplace down." Cassidy admittedhiring Patchon but denied making any suchthreat.Cassidy'sfrank admission of his reason for discharging Britton, undercircumstances,as set forth in the section entitled "Respondent'smotive fordischarging Britton" below,which would have tempted a venal man to shadehis testimony,convinced me of his honesty. 1, therefore,credit him overPatchon and find that he did not make the threat which Patchon attributedto him.this theory, the problem ceases to be one of knowledge but,rather, one of motivation, for there is no dispute that Don-ald Cassidy observed Britton's role at the March 20 meet-ing. But speaking out boldly at that, meeting was the onlything Britton did in that period which could be character-ized as a union activity that distinguished him from otheremployees. Even if the record justified an inference thatDonald'Cassidy especially resented Britton's outspokennesson March 20, which it does not, there is no evidence thatit caused Respondent to take any action against Britton atthat time. A finding that knowledge of union activities inMarch underlay restribution visited on Britton in Decem-ber, thus rendering all the derogatoryinformation inBritton's personnel file as well as the events of November21 a pretext masking a discharge for union activities, wouldbe absurd. Therefore, I reject the General Counsel's conten-tion that Respondent's knowledge of Britton's activities atthe time of the union activity in early 1972 meets the re-quirement that the General Counsel prove company knowl-edge of union activities before the question of whetherRespondent's ostensible reasons for discharge are a pretextarises in an 8(a)(3) case.Having found that the General Counsel has failed toprove company knowledge of Britton's union activities, Ifind Respondent's stated reasons for discharging him wereits real reasons and not' a pretext.2.Respondent's motive for discharging BrittonIn the presentation of his case in chief, the General Coun-sel called Robert Cassidy. After taking him through theevents of November 21 through December 4, counsel askedCassidy why he had discharged Cecil Britton. Cassidy re-plied that he had been motivated by the record of "all theabsenteeism, all tardiness, bad production, attitude, his rec-ord of arrests and time off because. of being in jail" whichhe had found when he reviewed Britton's personnelfile. Inview of Cassidy's admissions that he had only undertakena review of the file after the Lebanon job incident, his conse-quent decision to suspend Britton and McQueen for 3 daysas a disciplinary measure, and Britton's subsequent requestto stay away from work for an additional week,IaskedCassidy if he would have discharged Britton if Button hadnot participated, in concert with McQueen,in a refusal towork on November 21 until his pieceratewages werechanged to hourly wages. Cassidy replied that he would not.I then suggested to counsel that, at least insofar as the8(a)(1) allegation in the complaint was concerned, the issuewas whether Button and McQueen had engaged in a pro-tected, concerted activity when they refused to work in thecontext of a dispute over wages, the issue discussed in thesection entitled "Discharge -for protected, concerted activi-ties" below.Respondent also called Cassidyas a witnessin thepresen-tationof its casein chief. On the stated assumption thatCassidy had misunderstood my question (a real possibilityat that stage of the hearing), counsel for Respondent againtook Cassidy through the events leading up to hisdecisionto discharge Britton and again asked the crucial question asto his motive. Once again, Cassidy frankly admitted thatButton's participation on November 21, along with Mc- 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDQueen, in the Lebanon incident formed part of his reasonfor discharging Britton. Cassidy made this admission withfull knowledge of the significance of his answer. Therefore,I find Respondent was motivated to discharge Britton, atleast in substantial part, by the fact that it viewed the Leba-non incident on November 21 as a refusal by Britton andMcQueen to work until their piece rate wages were changedto hourly wages.3.Discharge for protected, concerted activitieshat Britton and McQueen acted in concert at the Leba-non job on November 21 is obvious. Therefore, the issue iswhether what they did in concert was protected. The answeris found, I think, inFar-Best, Inc.,181 NLRB 211, a casewhich, while not on all fours with this one, comes closest toiton its facts. There, one Eagins was discharged by oneUrquhart. Miller, a union steward, played a role not unlikeLeaman's in this case. Survillion was a rank-and-file em-ployee on the night shift. The Board adopted Trial Examin-er 3 William W. Kapell's conclusion that Eagins' dischargehad not violated Section 8(a)(1) of the Act even though "theevidence establishes that Eagins joined and associated him-self with his fellow-employees in presenting on his and theirbehalf their agreed upon refusal to perform the disputedwork [cleaning an underground storage tank] unless com-pensated at a higher rate of pay." Administrative Law JudgeKapell reasoned thus:The collective-bargaining agreement in effect be-tween the, Union and Respondent covered the catego-ries of employees but did not define or limit the natureof their work. I find, contrary to the General Counsel,that the contract covered the employees involved here-in, and subjected them to its provisions. The fact thatthe disputed work was unusual and infrequently per-formed did not preclude it from being subject the termsof the contract, which provided that the employercould discharge or discipline employees for engaging ina strike unless a grievance was filed timely. It is undis-puted that no such grievance was ever filed. It alsoappears that the employees were ordered to performthe work during regular hours at regular pay rates, andthat past practices reflect that overtime rates were paidfor the disputed work only when performed duringovertime. The refusal to clean the tank was a concertedrefusal to perform certain work, but was not protectedby the Act in view of the pertinent provisions of theunion contract. I, therefore, conclude that Eagins' con-duct provided sufficient cause to warrant his discharge.Morver, regardless of whether, the refusal was a strikewithin the meaning of the Act or contract, it clearly wasa refusal to obey an order and constituted insubordina-tion, and an attempt to dictate the terms and condi-tions of employment. The employees, however, weredisciplined only to the extent of being laid off for thebalance of the day to afford them time to reconsidertheir position. Thus, the resolution of the matter wasdeferred until the following morning when it would be3 The title "Trial Examiner" was changed to "Administrative Law Judge"effective August 19, 1972.discussed further. However, when it was'brought toUrquhart's attention that afternoon by Miller that Eag-ins had falsely informed Survillion that he%had beendischarged, he decided to fire Eagins and did so thefollowing morning. Urquhart predicated the dischargeupon Eagins' failure to clean the office on October 3,his refusal to clean the tank, and his untruthful state-ment to Survilhon that he had been fired, thereby at-tempting to disrupt the night shift. The last of thesegrounds, regardless of what preceded it, was obviouslyunrelated to any protected employee right of Eaginsand provided sufficient cause to warrant his discharge.Here, Respondent has raised both the contract and theinsubordination elements relied on by the Board inFar-Best.Both are distinguishable.Respondent has recognized a Grievance Committee of itsemployees for a number of years. The committee was heldby the Regional Director to be a labor organization withinthe meaning of the Act in Case 25-RC-5216. Respondent'swritten "company policy" relects some agreements whichhave, in the past, been worked out between Respondent andthe committee. It is unnecessary to decide whether, as urgedby Respondent, this document is a collective-bargainingagreement in a technical sense. The significant fact about itis that it contains nothing even remotely resembling a no-strike clause. Therefore, Britton, unlike Eagins, did not vio-late a contractual no-strike provision.As to Administrative Law Judge Kapell's "moreover,"the act which Respondent claims as insubordination justify-ing the discharge of Britton is the very concerted act forwhich he was discharged. In Eagins' case, the Board reliedon an act subsequent to his concerted claim for more wagesas justifying his discharge because it "was obviously unre-lated to any protected employee right of Eagins." Thus thiscase must turn not on whether Britton's failure to do theLebanon job can be characterized as an act of "insubordi-nation" but whether it can be characterized as the exerciseof a "protected employee right."When Britton and McQueen took the position on themorning of November 21 that they did not want to do theLebanon job unless and until Respondent agreed to paythem by the hour instead of piece rates, they were attempt-ing to negotiate with Respondent about their wages. Thefact that Respondent's company policy includes its piecerate schedule does not make Britton and McQueen guilty ofviolating a "collective-bargaining agreement" by trying toforce Respondent unilaterally to change it, for authoriza-tion of hourly wages for time consuming jobs prior to em-ployees' undertaking those jobs was part of Respondent'sexisting piece rate system. The fact that the situation whicharose on the morning of November 21 was unique in thatemployees had never before arrived at a job and then askedto be put on hourly wages before starting to do the work alsoavails Respondent nothing. Respondent's piece rate systemdid not contemplate that situation. All Britton and Mc-Queen were asking was that Respondent give there a rulingon the difficulty of the work. The fact that Britton statedtheir position to Leaman in terms of not starting until theygot a ruling in their favor simply emphasizes the fact thatthey were seeking to bargain with Respondentovera ques-tion relating to compensation in a situation not previously L. C. CASSIDY &SON491resolved between Respondent and its employees.The notion that employees have a right collectively tonegotiate with their employer about their wages is the Act'sveryreason for being. No right can be said to be moreprotected than that one. Since, therefore, Britton did notviolate a no-strike clause and since the concerted activity heengaged in on November 21 was an exercise of employees'protected right to bargain over wages, I find that Respon-dent violated Section 8(a)(1) of the Act when it dischargedhim on December 4, 1972, for failing to do the Lebanon jobon November 21.Bob Henry Dodge, Inc.,203 NLRB No. 1,and cases cited therein. Since Respondent's reason for dis-charging Cecil Britton was unrelated to his union activitiesor the union activities of any other person, I find that Re-spondent did not violate Section 8(a)(3).Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.L. C. Cassidy & Son, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.' Chauffeurs, Teamsters,Warehousemen and HelpersLocal Union No. 135, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, is a labor organization within the meaningof Section 2(5) of the Act.3.By discharging Cecil Britton on December 4, 1972, forengaging in a protected, concerted act, Respondent has vio-lated Section 8(a)(1) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commercewithin the meaning of Section2(6) and (7) of the Act.5.The allegation of the complaint that Respondent vio-lated Section 8(a)(3) of the Act by discharging Cecil Brittonhas not been sustained.6.The allegation of the complaint that Respondent vio-lated Section 8(a)(1) of the Act on or about September 19,1972, by threatening to close its Indianapolis facility has notbeen sustained.THE REMEDYIn order to effectuate the policies of the Act, it is neces-sary that Respondent be ordered to cease and desist fromthe unfair labor practices found, remedy it, and post theusual notice. I will, therefore, recommend Respondent beordered to reinstate Cecil Britton and pay him backpaycomputed on a quarterly basis, plus interest at 6 percent perannum, as prescribed inF.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. Because of Respondent's proclivity for committing un-fair labor practices as demonstrated inL. C. Cassidy & Son,Inc.,171 NLRB 951, enfd. as modified 415 F.2d 1358 (C.A.7, 1969), I will recommend a broad rather than a narroworder.Upon the basis of the foregoing findings of fact,conclu-sions of law,and the entire record in this case,and pursuantto Section 10(c) of theAct, I herebyissue the followingrecommended:ORDER4L. C. Cassidy & Son, Inc., Indianapolis, Indiana, its offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees for engaging in protected,concerted activities.(b) In any manner interfering with, restraining, or coerc-ing employees in the exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Cecil Britton immediate and full reinstatementto his former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his seniorityor other rights and privileges, and make him whole for anyearnings he lost, plus interest, as a result of his discharge onDecember 4, 1972.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its facility in Indianapolis, Indiana, copies ofthe attached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 25, in wnt-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed insofaras it alleges Respondent violated Section 8(a)(3) of the Actand insofar as it alleges Respondent violated Section 8(a)(1)of the Act on or about September 19, 1972, by threateningto close its Indianapolis facility.4In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESNATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after atrial, that we violated Federal law by discharging,Cecil Brit-ton for attempting to bargain with us collectively about hiswages, we hereby notify you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative, oftheir own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT discharge you for engaging in protectedconcerted activities.WE WILL NOT,in any manner,interfere with you orattempt to restrain or coerce you in the exercise of theabove rights.WE WILL offer Cecil Britton immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,and make him whole for any earnings he lost, plusinterest,as a result of his discharge on December,4,1972.DatedByL. C. CASSIDY&SON, INC.(Employer)(Representative)(Title)This is, an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board'sOffice, 614ISTA Center,150 West Market St., Indianapolis,Indiana46204, Telephone 317-633-8921.